Exhibit 10.1 [*****] Raptor Pharmaceutical Corp. has requested confidential treatment of certain portions of this agreement which have been omitted and filed separately with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. U.S. $50,000,000 LOAN AGREEMENT Dated as of December 20, 2012 among HEALTHCARE ROYALTY PARTNERS II, L.P., as Lender, RAPTOR PHARMACEUTICAL CORP., as Borrower and the Guarantors from time to time party hereto, as Guarantors TABLE OF CONTENTS Page ARTICLE I CERTAIN DEFINITIONS SECTION 1.01.
